DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 requires that the intermediate layer is a liquid crystal polymer fiber cloth and the composite material being subjected to a flexing test in accordance with the method of ISO5423, cracking occurs after about 170,000 or more cycles of flexing.  In the originally filed disclosure, the applicant described the cracking formed under such a test appears to be dependent on the type of resin used.  However, the applicant also mentioned similar results can be obtained when aramid fibers are added to the intermediate layer in an amount of equal to or less than the amount of the liquid crystal polymer fibers.  See lines 3-14 on page 17 from the originally filed disclosure.  Therefore, claim 1 omits an essential element for the intermediate layer (aramid fibers present in an amount of equal to or less than the amount of the liquid crystal polymer fibers, which is present in claim 8) which has been recognized by the applicant as being required to yield a composite material where the intermediate layer includes liquid crystal polymer fibers and satisfies the flexing test present in claim 1.   	It has been established that a claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See MPEP § 2163(I)(B). 	Claims 2-4, 6, 7 and 9-20 are included solely based on their ultimate dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6, 7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: aramid fibers present in an amount of equal to or less than the amount of the liquid crystal polymer fibers in the intermediate layer (which is present in claim 8).  This element is disclosed as being necessary to result in the composite material satisfying the claimed flexing test where liquid crystal polymer fibers are present in the intermediate layer.  See lines 3-14 on page 17 from the originally filed disclosure.   	It has been established if a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 USC § 112(b) as indefinite.	Claims 2-4, 6, 7 and 9-20 are included solely based on their ultimate dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2010/0028593 (hereinafter “Taketa”), in view of United States Patent Application Publication No. US 2012/0227282 (hereinafter “Hawkinson”), and further in view of United States Patent Application Publication No. US 2011/0113534 (hereinafter “Sauer”).Regarding claims 1, 8 and 9 	Taketa teaches a prepreg base material (composite material) including reinforcing fibers arranged substantially in one direction and a matrix resin (fiber cloth) (abstract).  Taketa teaches the reinforcing fibers include carbon fibers, glass fibers, aramid fibers, etc., where carbon fibers are preferred (paragraphs [0119] and [0120]).  Taketa teaches an embodiment where the base material includes a multilayered laminate comprising prepreg base materials P3a (first carbon fiber layer being a first carbon fiber cloth impregnated with a first resin, in which the first carbon fiber cloth comprises carbon fibers), P3b (intermediate layer being a fiber cloth impregnated with a third resin), P3c (second carbon fiber layer being a second carbon fiber cloth impregnated with a second resin, in which the second carbon fiber cloth comprises carbon fibers), and P3d (paragraph [0159]).  Taketa illustrates P3c (second carbon fiber layer) is disposed above P3a (first carbon fiber layer), and P3b (intermediate layer) is disposed between P3a (first carbon fiber layer) and P3c (second carbon fiber layer) (Figures 3A and 3B).   	Taketa teaches the resin matrix for the prepregs (first resin, second resin, and third resin) comprises polyamide resin, polysulfone resin, polyphenylene sulfide resin, among others (paragraph [0121]). 	Taketa does not explicitly teach P3b (intermediate layer) is a liquid crystal polymer fiber cloth impregnated with a third resin, in which the liquid crystal polymer cloth comprises liquid crystal polymer fibers. 	Hawkinson teaches a layered non-woven textile formed from a first layer 210 and a second layer 220 (abstract and paragraph [0089]).  Hawkinson teaches strands 230 are embedded between layers 210 and 220 (Figure 20 and paragraph [0105]), forming an intermediate layer.  Hawkinson teaches the strands 230 include individual filaments comprising liquid crystal polymer (liquid crystal polymer fibers), where the materials for the strands are selected for their greater tensile strength and stretch resistance which exhibits stretch resistance and has more strength in the direction the strands extend (paragraphs [0107] – [0108]). 	Taketa and Hawkinson are analogous inventions in the field of fiber reinforced resin composite materials.  It would have been obvious to one skilled in the art at the time of the invention to modify the fibers in P3b (intermediate layer) of Taketa with the liquid crystal polymer filaments of Hawkinson to yield a laminated prepreg base material having great tensile strength and stretch resistance in the direction the unidirectional fibers extend within P3b. 	As previously noted, Taketa teaches the use of aramid fibers for P3b (paragraphs [0119] and [0120]), while Hawkinson teaches the use of aramid and/or liquid crystal polymer filaments (paragraph [0107]).  The combination of Taketa and Hawkinson does not explicitly teach P3b (intermediate layer) further comprises aramid fibers, in which the amount of the aramid fibers is equal to or less than the amount of the liquid crystal polymer fibers. 	Sauer teaches an impact resistant composite article having at least two or more fibrous fabric layers and a polymeric layer disposed between at least some of the fabric layers (abstract).  Sauer teaches the fibers which are utilized in the composite may comprise hybrids.  Hybridization of the fibers shares properties between the fibers used, where reduced cost, being more lightweight, and improved mechanical properties may result in a particular combination of fibers (paragraph [0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify P3b (intermediate layer) of Taketa and Hawkinson with a hybrid combination of aramid and liquid crystal polymer fibers to improve the lightweight (from aramids); and tensile strength and stretch resistance (from liquid crystal polymer fibers) properties of P3b (intermediate layer).   	The combination of Taketa, Hawkinson, and Sauer does not explicitly teach the amount of the aramid fibers is equal to or less than the amount of the liquid crystal polymer fibers.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate amount for each of the aramid and liquid crystal polymer fibers using nothing more than routine experimentation to yield a prepreg base material P3b (intermediate layer) which exhibits a desired combination of low weight, high tensile strength, and stretch resistance.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Regarding the composite material undergoing a flexing test, although the prior art does not explicitly disclose when the composite material is subjected to flexing test in accordance with method of ISO5423, cracking occurs after about 170,000 or more cycles of flexing, the claimed property/function is deemed to naturally flow from the structure in the prior art since the combination of Taketa, Hawkinson, and Sauer teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Regarding claim 2
 	As previously noted, Taketa teaches a resin matrix is included in the prepreg base material, where the prepreg base material LB3 includes layers P3a, P3b, P3c (abstract and paragraph [0159]), which corresponds to the claimed resin body, wherein the first carbon fiber layer, the intermediate layer, and the second carbon fiber layer are enclosed by the resin body because a resin matrix is a resin body which has reinforcing fibers embedded within the resin; thereby, enclosing the fibrous material therein.   	In addition, Taketa teaches the resin matrix (resin body composed of a fourth resin) comprises polyamide resin, polysulfone resin, polyphenylene sulfide resin, ABS (acrylonitrile-butadiene-styrene) resin, among others (paragraph [0121]).Regarding claim 3 	The limitations for claim 1 have been set forth above.  In addition, Taketa does not explicitly teach the first carbon fiber layer and the second carbon fiber layer further comprise glass fibers, aramid fibers, or any combination thereof. 	 Sauer teaches an impact resistant composite article having at least two or more fibrous fabric layers and a polymeric layer disposed between at least some of the fabric layers (abstract).  Sauer teaches the fibers which are utilized in the composite may comprise hybrids, for example, aramid and carbon; aramid and glass; aramid, carbon and glass; etc.  Hybridization of the fibers not only reduces costs, but may improve the performance of the structures.  It is known that aramid fiber and carbon are significantly lighter than glass fiber.  The specific modulus of elasticity of aramid is nearly twice that of glass, while a typical high tensile strength-grade of carbon fiber is more than three times as stiff as glass in a composite. However, aramid fiber has a lower compressive strength than either carbon or glass, while carbon is not as impact resistant as aramid. Therefore, a hybrid of the two materials results in a composite that is (1) lighter than a comparable glass fiber-reinforced plastic; (2) higher in modulus, compressive strength and flexural strength than an all-aramid composite; and (3) higher in impact resistance and fracture toughness than an all-carbon composite (paragraph [0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the first carbon fiber layer P3a and the second carbon fiber layer P3c of Taketa with the hybrid fibers of Sauer to yield a composite that has improved modulus, compressive strength, flexural strength, impact resistance, and fracture toughness, while having a lower weight.Regarding claim 6 	In addition, claim 1 refers to the polyurethane resin in an alternate form.  Therefore, since the polyurethane is not a required feature to meet at least claim 1, the limitations of claim 6 is also considered to be optional and is met for the same reasons noted above.Regarding claim 11 	As previously mentioned, Taketa teaches the reinforcing fibers in the prepreg base material (which includes P3a (first carbon fiber cloth) and P3c (second carbon fiber cloth)) include carbon fibers and are arranged substantially in one direction (abstract and paragraphs [0119]), which corresponds to the first carbon fiber cloth and the second carbon fiber cloth comprise a unidirectional carbon fiber fabric.Regarding claim 12 	In addition, Taketa teaches the fibers are arranged substantially in one direction (abstract), which corresponds to the unidirectional fabric which has carbon fibers which are oriented in the same direction. 	It is additionally noted that the fibers in the unidirectional fabric must necessarily be either in the same direction or in different directions as these two options encompass the entire range of possible fiber orientations in adjacent unidirectional fabric layers. 

Regarding claims 13 and 14 	In addition, claim 11 refers to the woven fabric in an alternate form.  Therefore, since the woven fabric is not a required feature to meet at least claim 11, the limitations of claims 13 and 14 are also considered to be optional and is met for the same reasons noted above.Regarding claim 15 	As previously mentioned, Taketa teaches the reinforcing fibers in the prepreg base material (which includes P3a (first carbon fiber cloth) and P3c (second carbon fiber cloth)) include carbon fibers and are arranged substantially in one direction (abstract and paragraphs [0119]), which corresponds to the first carbon fiber cloth and the second carbon fiber cloth comprise a unidirectional carbon fiber fabric.Regarding claim 16 	In addition, Taketa teaches the fibers are arranged substantially in one direction (abstract), which corresponds to the unidirectional fabric which has carbon fibers which are oriented in the same direction. 	It is additionally noted that the fibers in the unidirectional fabric must necessarily be either in the same direction or in different directions as these two options encompass the entire range of possible fiber orientations in adjacent unidirectional fabric layers. 

Regarding claims 17 and 18 	In addition, claim 15 refers to the woven fabric in an alternate form.  Therefore, since the woven fabric is not a required feature to meet at least claim 11, the limitations of claims 17 and 18 are also considered to be optional and is met for the same reasons noted above.Regarding claim 19 	In addition, Taketa teaches a laminated base material may comprise a lamination of a plurality of the prepreg base materials (paragraph [0160]).  Taketa also teaches fiber reinforced plastic comprising reinforcing fibers and a matrix resin generally have a high specific strength, high specific modulus and good mechanical characteristics, as well as good functional characteristics such as high weather resistance and chemical resistance (paragraph [0004]). 	Taketa does not explicitly teach each of P3a (first carbon fiber cloth) and P3c (second carbon fiber cloth) comprise at least two fabrics.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide additional layers of P3a and P3c to the laminated base material to improve the mechanical characteristics of the laminated base material.  It is additionally noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).Regarding claim 20 	In addition, Taketa teaches a laminated base material may comprise a lamination of a plurality of the prepreg base materials (paragraph [0160]).  Taketa also teaches fiber reinforced plastic comprising reinforcing fibers and a matrix resin generally have a high specific strength, high specific modulus and good mechanical characteristics, as well as good functional characteristics such as high weather resistance and chemical resistance (paragraph [0004]). 	Taketa does not explicitly teach each of P3a (first carbon fiber cloth) and P3c (second carbon fiber cloth) comprise at least two fabrics.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide additional layers of P3a and P3c to the laminated base material to improve the mechanical characteristics of the laminated base material.  It is additionally noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taketa, Hawkinson, and Sauer as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2012/0202004 (hereinafter “Beraud”).Regarding claim 4 	The limitations for claim 1 have been set forth above.  In addition, Taketa does not explicitly teach the first carbon fiber cloth and the second carbon fiber cloth independently have a density of 45 to 272 g/m2. 	Beraud teaches a stack of fibrous materials including at least two unidirectional carbon fiber layers, each extending in different directions (abstract).  Beraud teaches each unidirectional layer of carbon fibers has a surface density of 100 to 280 g/m2 (paragraph [0038]), which substantially overlaps the claimed range. Beraud also teaches this grammage range makes it easy for design engineers to correctly dimension composite structures by adapting the stacking sequences of different layers as a function of the different mechanical stress modes of the composite structures.  A lower carbon grammage of an elementary layer will offer that much more versatility in the choice of different possible constant thickness stacks (Id).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the areal density of P3a (first carbon fiber cloth) and P3c (second carbon fiber cloth) with the areal density disclosed by Beraud to improve the ease of correctly dimensioning composite structures during manufacture.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taketa, Hawkinson, and Sauer as applied to claim 1 above, and further in view of WO 2016111190 A1 with United States Patent Application Publication No. US 2018/0002504 (hereinafter “Kawamoto”) being used as the English language equivalent translation.Regarding claim 7 	The limitations for claim 1 have been set forth above.  In addition, Taketa does not explicitly teach the first resin is in an amount of 38 to 55 wt% based on the total weight of the first carbon fiber layer, and the second resin is in an amount of 38 to 55 wt% based on the total weight of the first carbon fiber layer. 	Kawamoto teaches a prepreg comprising a fiber layer containing unidirectionally arranged carbon fibers impregnated with a resin (abstract).  Kawamoto teaches the weight fraction of resin relative to the total mass of the prepreg is 25 to 50 mass % (wt%) (paragraph [0039]), which significantly overlaps the claimed range. Kawamoto continues to teach "weight fraction of resin" is the proportion of the total resin component excluding carbon fibers relative to the total mass of the prepreg. When the weight fraction of resin is more than 50 mass %, the fiber content is reduced. As a result, when the prepreg is formed into a fiber-reinforced plastic, the strength and elastic modulus are low. In addition, when the weight fraction of resin is less than 25 mass %, particularly in the configuration of the present invention where a resin layer is provided on the prepreg surface, the resin amount in the fiber layer is small, making it impossible to completely cover the fiber surface with the resin. As a result, cracking is likely to occur between fibers, whereby unexpected fracture may be caused, or quality variation may also increase (paragraph [0039]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the resin content in the P3a (first carbon fiber cloth) and P3c (second carbon fiber cloth) with the resin content disclosed by Kawamoto to prevent a lowering of strength and elastic modulus, while also preventing cracking between fibers which would cause an unexpected fracture or undesired quality variation.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taketa, Hawkinson, and Sauer as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2005/0277743 (hereinafter “Nozaki”).Regarding claim 10 	The limitations for claim 1 have been set forth above.  In addition, Taketa does not explicitly teach a lower surface and an upper surface of P3b (intermediate layer) are independently modified. 	Nozaki teaches different reinforcing fibers for a nonwoven material in a resin composition, including carbon and liquid crystal polymer fibers, among others, where the fibers undergo a known surface-treatment (surface modification) for improving the adhesion of the fibers to a resin (paragraphs [0019] and [0020]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the lower surface and the upper surface of P3b (intermediate layer) of Taketa with the known surface treatment of Nozaki to improve the adhesion of P3b (intermediate layer) to a resin on each of its upper and lower surfaces.
Response to Arguments
Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive.  	The applicant argued Hawkinson teaches a layered non-woven textile which is structurally different from the layered prepreg base material of Taketa, and none of Taketa nor Hawkinson discloses the addition of liquid crystal polymer provides good flexibility, so the liquid crystal polymer (LCP) fibers from the combination of Taketa and Hawkinson would not satisfy the claimed flexing test.  The examiner respectfully disagrees and contends that the first argument is not commensurate in scope with the rejection of record.  In the rejection of record, the examiner relies on the properties of the individual strands made of an LCP material.  It is additionally noted that Hawkinson explicitly teaches the composite element may be stretch-resistant and stronger in a first direction, and may stretch in another direction (paragraph [0108]).  Therefore, the applicant’s argument that the composite element from Hawkinson is only stretch resistant fails to consider the entirety of Hawkinson’s teachings.  With regards to the rejection at issue, Hawkinson teaches the materials for the strands are selected for their greater tensile strength and stretch resistance which exhibits stretch resistance and has more strength in the direction the strands extend.  Hawkinson also teaches the composite element may be stretch-resistant and stronger in a first direction, and may stretch in another direction (paragraphs [0107] – [0108]).  In other words, the LCP fiber material is used to modify the fibers in P3b (intermediate layer) disclosed by Taketa to improve the properties of P3b by using the materials disclosed by Hawkinson.  Moreover, Hawkinson does teach the composite element may be stretch-resistant and stronger in a first direction, and may stretch in another direction, and there is nothing of record that shows the stretch resistance feature disclosed by Hawkinson would result in a composite element that would fail to satisfy the claimed flexing test when an LCP material fiber is present with the same matrix resin, and the same aramid fibers (when compared to what is in claim 8) in the same structure, which are disclosed by the applicant as being necessary for satisfying said claimed flexing test. 	The remaining arguments are directed to the rejections for the remaining dependent claims failing to remedy the alleged deficiencies noted above.  The examiner respectfully submits the remaining rejections have not been used to remedy the alleged deficiencies, which have been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783